Goodenow, J.,
gave the following dissenting opinion: —
I cannot concur in the opinion drawn by the Chief Justice. I do not perceive that the point was made in the opening of the defence, that the plaintiff was not a traveler upon the road, at the time of her injury. The case states that the evidence on her part “ tended to prove that she was returning from school, in June, 1854, to her father’s house; that she passed on to the side-walk, elevated some eleven feet above the ground, on the outside of the highway.” It is not denied that this side-walk was a part of the highway. There is no evidence reported on the part of the defence to,iudicate that she was not there as a traveler. The evidence as to her having had some sport or play with Robbins, if uncontradicted, *256would be altogether insufficient to found upon it a conclusion that she was there for the purpose of making the highway a “play-ground,” and not as a traveler.
We must expect of children, the habits of children, and that they will be mirthful, and joyous, and sportive, while regularly on the way, as travelers, to and from school.
It does not appear at what time, in the progress of the trial, that the “ defendants contended that they were not by law required to prepare their road for a play-ground for children.” It does not appear to _ have been contended by the plaintiff, that they were so required. The Court was not requested to instruct the jury upon that simple proposition, but the request for instructions added, “and that if the plaintiff, at the time of the accident, was using the highway as a play-ground, and not as a traveler, she could not recover.” The Judge might well refuse to give this instruction, as calculated to mislead the jury, by assuming that there was evidence to establish a proposition, when no such evidence appears to have been in the case. To my mind, the instruction given was much better adapted to lead the jury to a right conclusion, than the instruction requested.
It not unfrequently happens, that positions are taken at the close of a trial, while the Judge is charging the jury, or after his charge, that were not taken in season to give the adverse party an opportunity to reply to them by evidence or argument. And mixed propositions, or requests for instructions, are made, some of which are applicable, and some not applicable to the case under consideration. In such cases, it is the duty of the Judge to analyze them, and separate what is relevant and sound from what is irrelevant and unsound. This is what I think the Judge presiding did in this case, and nothing more.
The Judge had already instructed the jury, “that the road must be kept safe and convenient only for the use of travelers.” The jury must have found that the plaintiff was a traveler. It seems to me like an attempt on the part of the defendants to substitute a new issue, and different from the real one *257which had been relied upon and discussed before the jury; and it should be treated like a departure in pleading. The real point litigated, was the care or want of care in the plaintiff.
There are no facts in the case to indicate that the plaintiff was at the place where the injury happened, for the purpose of using it as a “play-ground.” If she had been a boy with bat and ball, or other implements for play, in company with other boys, such a presumption might have arisen. It seems to me that the evidence, as well as the presumptions, are the other way. A “bottle” is not used for the purpose of playing at any game with which I am acquainted.
The defect in the highway, disclosed by the evidence, is one which rendered it unsafe for travelers, beyond controversy.